            Case 2:07-cv-00770-TLN-KJN Document 55 Filed 08/16/21 Page 1 of 4


 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   LYNN TRINKA ERNCE
     Assistant United States Attorney
 3   501 I Street, Suite 10-100
     Sacramento, California 95814
 4   Telephone:      (916) 554-2720
     Facsimile:      (916) 554-2900
 5

 6   Attorneys for Defendants
 7

 8
 9                                IN THE UNITED STATES DISTRICT COURT

10                                   EASTERN DISTRICT OF CALIFORNIA

11

12   CENTER FOR BIOLOGICAL DIVERSITY;                    Case No. 2:07-cv-00770 TLN KJN
     DEFENDERS OF WILDLIFE; and LOS
13   PADRES FORESTWATCH,                                 NINTH JOINT STATUS REPORT
                                                         AND REQUEST TO CONTINUE
14                          Plaintiffs,                  STAY; ORDER
15           v.
16   JENNIFER EBERLIEN,1 Pacific Southwest
     Regional Forester; KEVIN ELLIOTT, Forest
17   Supervisor, Los Padres National Forest;
     RANDY MOORE,1 Chief, USDA Forest
18   Service; and USDA Forest Service,
19                          Defendants.
20

21           Pursuant to the Court’s July 13, 2021 minute order (ECF 53), the parties submit this ninth joint

22   status report:

23   ///

24   ///

25   ///

26
     1
27    Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Jennifer Eberlien is substituted as
     Pacific Southwest Regional Forester in place of Randy Moore, and Randy Moore is substituted as Chief,
28   USDA Forest Service in place of Vicki Christiansen.

     NINTH JOINT STATUS REPORT AND REQUEST TO
     CONTINUE STAY; ORDER                                 1
            Case 2:07-cv-00770-TLN-KJN Document 55 Filed 08/16/21 Page 2 of 4


 1          On December 21, 2018, the parties submitted their Eighth Joint Status Report; Request to

 2   Continue Stay. ECF 51. In that report, the parties jointly requested that the Court continue the stay of

 3   this litigation pending issuance of a new biological opinion from United States Department of Interior

 4   Fish and Wildlife Service and/or issuance of a new or amended record of decision from the Forest

 5   Service after completing supplemental analysis under the National Environmental Policy Act (NEPA).

 6   Id. The Court granted the parties’ request to continue the stay on January 2, 2019. ECF 52.

 7          The Forest Service has not yet performed supplemental NEPA analysis or secured funding to

 8   complete the NEPA work. It had been preparing a contract package to solicit bids to perform the work.

 9   However, on January 27, 2021, before the Forest Service had completed the contract package, President

10   Biden issued Executive Order 14008 which, among other things, ordered a “pause” on new oil and

11   natural gas leases on public lands pending completion of a comprehensive review in consultation with

12   other federal agencies:

13            Sec. 208. Oil and Natural Gas Development on Public Lands and in Offshore Waters.
              To the extent consistent with applicable law, the Secretary of the Interior shall pause
14            new oil and natural gas leases on public lands or in offshore waters pending completion
              of a comprehensive review and reconsideration of Federal oil and gas permitting and
15            leasing practices in light of the Secretary of the Interior’s broad stewardship
              responsibilities over the public lands and in offshore waters, including potential climate
16            and other impacts associated with oil and gas activities on public lands or in offshore
              waters. The Secretary of the Interior shall complete that review in consultation with the
17            Secretary of Agriculture, the Secretary of Commerce, through the National Oceanic and
              Atmospheric Administration, and the Secretary of Energy. In conducting this analysis,
18            and to the extent consistent with applicable law, the Secretary of the Interior shall
              consider whether to adjust royalties associated with coal, oil, and gas resources
19            extracted from public lands and offshore waters, or take other appropriate action, to
              account for corresponding climate costs.
20

21   https://www.whitehouse.gov/briefing-room/presidential-actions/2021/01/27/executive-order-on-

22   tackling-the-climate-crisis-at-home-and-abroad/ (last visited 8/10/2021). Following the issuance of the

23   Executive Order, in February the Forest Service’s Washington Office directed the Forests to suspend

24   work on new oil and gas lease planning pending further review. In accordance with that direction, the

25   Los Padres National Forest halted work on the contract package to solicit bids for the supplemental

26   NEPA work, and therefore no supplemental NEPA work has commenced.

27          Following the issuance of Executive Order 14008, several states led by the State of Louisiana

28   filed suit in the Western District of Louisiana against President Biden, the Secretary of the Interior, and


     NINTH JOINT STATUS REPORT AND REQUEST TO
     CONTINUE STAY; ORDER                                  2
               Case 2:07-cv-00770-TLN-KJN Document 55 Filed 08/16/21 Page 3 of 4


 1   a host of government agencies and officials within the U.S. Department of the Interior challenging

 2   Section 208 of the Executive Order under the Administrative Procedures Act. Louisiana, et al. v. Biden,

 3   et al., Case No. 2:21-CV-00778 (W.D. La., filed Mar. 24, 2021).

 4             On June 15, 2021, District Judge Doughty issued a preliminary injunction in that case, enjoining

 5   the U.S. Department of the Interior, the United States Bureau of Land Management, the United States

 6   Bureau of Ocean Energy Management, and the United States Bureau of Safety and Environmental

 7   Enforcement, along with their directors, employees and Secretary, “from implementing the Pause of new

 8   oil and natural gas leases on public lands or in offshore waters as set forth in Section 208, Executive

 9   Order 14008, 86 Fed. Reg. 7619, 7624-25 (Jan. 27, 2021) and as set forth in all documents

10   implementing the terms of said Executive Order by said defendants, as to all eligible lands.” Louisiana,

11   et al. (Dkt. #140).

12             The U.S. Department of Agriculture and U.S. Forest Service were not included in the Louisiana,

13   et al. lawsuit or the preliminary injunction. The Los Padres National Forest has not resumed work on

14   the contract package or securing funding for the supplemental NEPA work and the Forest Service is

15   awaiting further information from the U.S. Department of the Interior in light of the Louisiana, et al.

16   ruling.

17             Accordingly, the parties jointly request that the stay be continued.

18                                                     Respectfully Submitted,
19   Dated: August 12, 2021                            PHILLIP A. TALBERT
                                                       Acting United States Attorney
20

21                                               By:     /s/ Lynn Trinka Ernce
                                                       LYNN TRINKA ERNCE
22                                                     Assistant United States Attorney
23

24   Dated: August 12, 2021                            CENTER FOR BIOLOGICAL DIVERSITY,
                                                       DEFENDERS OF WILDLIFE and
25                                                     LOS PADRES FORESTWATCH
26
                                                 By: /s/ John T. Buse (as authorized 8/12/2021)
27                                                  JOHN T. BUSE
                                                    LISA BELENKY
28                                                  Attorneys for Plaintiffs

     NINTH JOINT STATUS REPORT AND REQUEST TO
     CONTINUE STAY; ORDER                                     3
            Case 2:07-cv-00770-TLN-KJN Document 55 Filed 08/16/21 Page 4 of 4


 1                                              ORDER
 2   IT IS SO ORDERED.
 3   Dated: August 16, 2021
 4
                                                        Troy L. Nunley
 5                                                      United States District Judge
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     NINTH JOINT STATUS REPORT AND REQUEST TO
     CONTINUE STAY; ORDER                         4
